Citation Nr: 1516038	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  10-49 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Davitian, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision granted service connection for PTSD and assigned it a 30 percent evaluation.  The rating decision denied TDIU.

The RO in St. Petersburg, Florida, has jurisdiction of the Veteran's claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a December 2010 VA Form 9, the Veteran stated that additional evidence could be obtained from Dr. Seleme of the Mental Health Department at Hampton VA Hospital in Hampton, Virginia.  A review of the Veteran's eFolders reveals that they do not include any records of treatment from Dr. Seleme.  

A September 2014 VA examination report refers to relevant psychiatric findings set forth in a September 8, 2014, VA social work note.  A review of the Veteran's eFolders reveals that the most recent VA treatment record is dated June 6, 2014.  

Thus, it appears that there exist records of VA medical treatment of the Veteran's PTSD that have not been associated with the record before the Board.  

Statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, in this case the proper adjudication of the both issues on appeal requires a remand for development.

The Board also concludes that another examination should be obtained in order to allow the examiner to take into consideration the additional treatment records that are being obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA treatment records, to include those from Dr. Seleme of the Mental Health Department at Hampton VA Medical Center in Hampton, Virginia, and those dated after June 6, 2014, to include social work notes.  

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of the Veteran's service-connected PTSD.  Copies of all relevant records from the Veteran's eFolders must be made available to the examiner.  The examiner is asked to identify and address the significance of any increase in any medication prescribed to treat the Veteran's PTSD.  A complete rationale for all opinions expressed must be provided.

3.  Then, readjudicate the Veteran's claim.  If either benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


